Exhibit 99.1 NATIONAL HOLDINGS CORPORATION REPORT S RECORD FINANCIAL RESULTS IN FISCAL YEAR 4 Achieves Full Year Revenue Increase of 44%, Operating Income Increase of 338% and Net Income of $18.6 Million or $0.15 per share Plans to Complete 1: 10 Reverse Stock Split and Apply for National Stock Exchange Listing in January 2015 Management to Host Conference C all on January 12, 2015 at 5 :00 p.m. ET NEW YORK, January 5, 2015 – National Holdings Corporation (OTC BB: NHLD) (”National Holdings” or the “Company”), a full-service investment banking and asset management firm, today announced financial results for the Company’s fiscal year ended September 30, 2014. Fiscal 2014 Highlights ● Increased revenues by $56.7 million, or 44%, to $184.3 million, compared with revenues of $127.6 million for the same period last year ● Achieved organic growth on core business units of $20.1 million or 15.7% ● Completed the previously announced merger integration of Gilman Ciocia, adding $36.6 million of revenue and expanding the Company’s core retail brokerage and asset management operations, while adding a new diversification to the business mix with the tax preparation and accounting service ● Generated net income of $18.6 million, or $0.15 per basic and diluted share for the year ended September 30, 2014, compared with net income of $1.6 million, or $0.02 per basic and diluted share for the same period last year ●
